Citation Nr: 0603644	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive nephrosclerosis.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for seizures, for the period of August 15, 2002, to 
February 15, 2003. 

3.  Entitlement to an evaluation in excess of 20 percent for 
seizures, for the period of February 15, 2003, to August 15, 
2004.  

4.  Entitlement to an evaluation in excess of 10 percent for 
seizures, from August 15, 2004. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board previously remanded the issues on appeal for the 
completion of additional development in December 2003 and in 
October 2004.  The Board is satisfied that with regard to the 
veteran's claim for a higher initial evaluation for 
hypertensive nephrosclerosis, all action requested on remand 
is now complete, such that it may proceed with a decision in 
that matter.  The matters of entitlement to increased ratings 
for seizures, as well as entitlement to TDIU, however, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record indicates that 
the veteran's hypertensive nephrosclerosis is well controlled 
with medication and manifested by a slightly elevated 
creatinine level and a minimal to asymptomatic decrease in 
renal function; this evidence does not indicate that there is 
renal dysfunction manifested by constant albuminuria with 
some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under DC 7101.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's hypertension is manifested by 
diastolic blood pressure that is predominantly measured at 
120 or more for the period of the claim before and after 
January 12, 1998.

4.  For the period of the claim prior to January 12, 1998, 
the competent medical evidence does not show marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic blood pressure at 120 or more, 
which may later have been reduced, dyspnea on exertion, and 
the preclusion of more than light manual labor; for the 
period of the claim after January 12, 1998, there is no 
objective medical evidence of record of symptomatology of 
heart disease in the veteran, such as congestive heart 
failure, arrhythmias, or heart valve blocks or replacement.




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for hypertensive nephrosclerosis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, 4.115, 4.115a, 4.115b, Diagnostic Codes 7007, 7101, 
7507 (2005); 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(as in effect prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist - Hypertensive 
Nephrosclerosis

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2001, 
April 2004, and November 2004 letters to the veteran from the 
RO specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish his 
claim, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to his claim.  The May 2001 
and April 2004 letters provided information as to the first 
three aforementioned notice elements, while the November 2004 
letter addressed those elements, but also addressed the 
fourth notice element as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the last of 
these letters was issued to the veteran in November 2004.  
Thereafter, he was afforded an opportunity to respond, and 
the RO then reviewed the claim and issued a supplemental 
statement of the case (SSOC) to the veteran in February 2005.  
Accordingly, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent medical 
treatment records identified and/or provided by the veteran.  
As well, the veteran was provided with VA examination in 
support of his claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

The Board has reviewed all of the evidence of record, 
including but not limited to the veteran's contentions, lay 
statements, and VA and private medical reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be summarized where appropriate.  

Applicable Law - Increased Rating Claims 

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based upon average impairment in earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  In addition, 
a disability rating may require reevaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2005).  

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for hypertensive 
nephrosclerosis, and as such, the severity of his disability 
will be considered during the entire period of the claim from 
the initial assignment of the disability rating to the 
present, as well as the potential applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, however, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In making a determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   The Board 
may not base a decision upon its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Factual Background and Procedural History - Hypertensive 
Nephrosclerosis

The veteran's service medical records contained no 
complaints, treatment, or diagnoses pertaining to any chronic 
heart or kidney disorders.  

The Board notes that initially in August 1974, the RO 
service-connected the veteran for diabetes mellitus 
(diabetes), as effective from May 21, 1974.

At a July 1974 VA general medical examination, there were no 
abnormal findings or diagnoses pertaining to the 
cardiovascular system.  At a May 1975 VA general medical 
examination, blood pressure was 130/90 (systolic blood 
pressure over diastolic blood pressure), and the veteran's 
heart was compensated AHA Grade I.  

Records from R.C.L., M.D., dated from October 1985 to April 
1987, include hypertension diagnoses beginning in October 
1985, when the veteran's blood pressure was 106/72.  It was 
110/80 in April 1987.     

A May 1987 VA treatment note indicated that the veteran was 
out of his medication, and that his blood pressure was 
122/92.  In June 1987, his blood pressure was 110/80, and the 
physician indicated that his hypertension was then under 
control.  In December 1987, his blood pressure was 110/85.  

At a February 1988 VA general medical examination, the 
veteran's blood pressure was 124/94, 126/94, and 124/92.  It 
was also noted that his aortic second heart sound was louder 
than his pulmonic second heart sound.  The diagnosis was 
diastolic hypertension (on medication).

In March 1988, the RO service-connected the veteran for 
hypertension, at a rate of 10 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, effective from November 
3, 1987.  

Thereafter, VA records showed blood pressure of 120/85 in May 
1988, and of 126/70 in June 1988.  In October 1988, the RO 
denied an increased rating for hypertension, and the veteran 
then appealed the decision.  At a February 1989 local 
hearing, he testified that he had had to change his 
medication because of side effects.  An April 1989 hearing 
officer's decision and April 1989 rating decision then 
confirmed and continued the denial, as did the Board in 
February 1990.

Later on, VA records showed blood pressure of 140/90 in 
October 1991, 190/100 in January 1992, and 120/80 in May 
1992.  A June 1992 rating decision again denied an increased 
evaluation for hypertension, and the veteran then filed a 
notice of disagreement (NOD) to the decision that same month.  
At a September 1992 VA hypertension examination, his blood 
pressure was 160/100, 156/98, and 154/100.  He denied recent 
chest pain, shortness of breath, palpitations, or skipped 
heartbeats, and a chest X-ray evaluation was negative.  A 
November 1992 rating decision and statement of the case (SOC) 
continued the 10 percent evaluation, but the veteran did not 
thereafter perfect his appeal.

At an August 1993 VA hypertension examination, the examiner 
reviewed the veteran's history and report of current symptoms 
of left-sided chest tightness.  The examiner also noted that 
there was no history of kidney problems.  The veteran's blood 
pressure was 160/115 (sitting), 160/110 (lying), and 155/115 
(standing).  The examiner also commented that he had an 
enlarged heart.  (A concurrent chest X-ray report showed 
borderline cardiomegaly, unchanged from June 1993.)  The 
examiner also observed that there was no clinical evidence of 
a kidney problem.  The diagnosis was moderate hypertension, 
at 160/115, in need of more medication.

In an unappealed August 1993 rating decision, the RO 
increased the veteran's hypertension rating to 20 percent, 
effective from July 1, 1993, but denied service connection 
for a heart disorder.  

At a routine October 1995 VA hypertension examination, the 
veteran's blood pressure was 150/100 (sitting), 152/98 
(lying), and 148/98 (standing).  He denied chest pain, 
unusual shortness of breath, and palpitations.  Clinical 
evaluation revealed an apical impulse in the fifth space 
internal to the mid-clavicular line, but  chest X-ray 
evaluation was normal.  An unappealed November 1995 rating 
decision continued a 20 percent evaluation for hypertension.   

In early November 1995, the veteran visited Ochsner Clinic 
with a report of chest pain first occurring six weeks 
beforehand, lasting for 30 minutes at a time and associated 
with shortness of breath and chest tightness.  He described 
current sharp and shooting chest pains, lasting for a few 
seconds and radiating from left to right.  He also noted 
paroxysmal nocturnal dyspnea, as well as leg cramps and 
occasional numbness, burning, and lower extremity tingling.  
His blood pressure was 128/80.  Most other clinical findings 
were normal, with the exception of possibly decreased breath 
sounds at the right lung base and point tenderness at the 
area just lateral to the left nipple.  The diagnoses 
included: chest pain with typical and atypical components 
(with notation to consider angina); dyspnea on exertion (with 
notation to consider congestive heart failure versus an 
ischemia variant or pulmonary embolus from deep vein 
thrombosis (DVT)); and well-controlled hypertension.     

At evaluation at Ochsner Clinic in mid-November 1995, the 
veteran reported intermittent dyspnea, but no additional 
chest pain.  His blood pressure was 148/90.  The physician 
noted that recent electrocardiogram (EKG) evaluation showed 
voltage criteria for left ventricular hypertrophy and 
nonspecific T-wave changes, without significant change from 
the last test.  Chest X-ray evaluation was normal, as were 
most clinical findings.  There was no indication of DVT.  
Echocardiogram (ECHO) testing revealed an ejection fraction 
of 50 to 55 percent, mild mitral sclerosis, trivial mitral 
regurgitation, and some suggestion of increased left atrial 
pressures (with recommendation for further testing).  
Diagnoses included dyspnea of unknown etiology (with a 
notation to consider pulmonary hypertension or an ischemia 
variant) and moderately controlled hypertension.   

A late November 1995 cardiology report from Ochsner Clinic 
reflected the veteran's referral for evaluation of exertional 
shortness of breath.  The veteran described additional 
symptoms of chest pain, palpitations, lightheadedness, 
diaphoresis, easy fatigability, and cough/sputum/hemoptysis.  
His blood pressure was 130/75.  The physician acknowledged 
the previous test results, and decided that a functional 
cardiovascular evaluation, namely an exercise ECHO test, was 
necessary.  An Ochsner Clinic internal medicine report, dated 
a few days later,  indicated that the veteran still had 
problems with sharp chest pain and tightness, mainly in his 
left chest and lasting for anywhere from a few seconds to a 
minute.  He reported that it could occur with exertion or 
when at rest, and noted intermittent dyspnea, including when 
at rest.  His blood pressure was 129/80, 115/82, and 118/82.  
Diagnoses included: microcytic anemia; atypical chest pain 
with intermittent dyspnea (with a low suspicion for 
angina/coronary artery disease (CAD), but with notation to 
consider anemia as the etiology for the dyspnea); and well-
controlled hypertension. 

An early December 1995 Ochsner Clinic report noted a problem 
of chest pressure, with the need for a stress ECHO test after 
hemoglobin levels were satisfactory.  A late December 1995 
Ochsner Clinic report then noted continued exertional 
shortness of breath and atypical chest pain, but again 
advised that the veteran's recent anemia diagnosis could 
explain some of his exertional symptoms.  It was also 
recorded that the veteran had completed the stress ECHO test, 
but that its results did not provide an explanation for his 
symptoms.  The conclusion was a negative work-up for a 
cardiovascular cause of the veteran's symptoms.  The 
physician said to observe how the symptoms presented after 
stabilization of the anemia, and to then consider a complete 
physical examination if there was no resolution.  An early 
February 1996 Ochsner Clinic report recorded minimal dyspnea 
on exertion and blood pressure of 140/94, and diagnoses 
included hypertension under reasonable control.  A December 
1996 Ochsner Clinic report listed blood pressure at 140/98.

At a December 1996 VA hypertension examination, the veteran 
told the examiner that he became short of breath after 
climbing one flight of stairs.  He stated that he used to get 
frequent chest pains, but no longer had them as often.  He 
indicated that they still occurred, but mostly when he was 
physically inactive, and that they lasted a few seconds 
before spontaneously resolving.  He told the examiner that 
the December 1995 stress test revealed no evidence of 
myocardial ischemia, but did suggest anemia, and that after 
the test, he was given iron pills for his anemia and 
nitroglycerine pills for his heart.  He denied leg swelling, 
and the examiner noted that he had no history of congestive 
heart failure.  His blood pressure was 164/98, 158/110, and 
149/105.  The examiner reported that an EKG test was 
essentially normal, except for minimal voltage criteria for 
left ventricular hypertrophy.  He commented that the veteran 
had longstanding and poorly controlled hypertension that 
required a medication adjustment.  He added that there was no 
evidence of any hypertension complications, with the 
exception of the mild voltage criteria for left ventricular 
hypertrophy as shown by EKG.

In March 1997, VA records noted fairly controlled blood 
pressure, at 136/90.  

In May 1997, the RO released a rating decision that proposed 
a reduction of the veteran's hypertension evaluation from 20 
percent to 10 percent.  Also in May 1997, the veteran claimed 
secondary service connection for a kidney disorder in 
relation to his hypertension.  

A May 1997 VA treatment report indicated that the veteran 
complained of nocturia occurring three to four times per day, 
with frequency and urgency, but without dysuria, for the past 
two weeks.  He noted that he was thirstier in the evenings, 
and that he also had higher blood pressure at that time.  
Diagnoses included controlled hypertension, as well as rule 
out urinary tract infection versus a high glucose 
level/possible hyperglycemic episode.  

At an August 1997 VA nephritis examination, the veteran 
reported his history of diabetes and hypertension.  He 
advised the examiner that he was told he had an enlarged 
heart, but the examiner noted that a current chest X-ray 
report was normal.  The veteran was unaware of any history of 
kidney disease, and advised that he had not had kidney stones 
or infections.  The examiner observed that the May 1997 VA 
records showed trace protein levels in the urine, but normal 
blood, urea, and nitrogen (BUN) and creatinine levels.  On 
clinical evaluation, blood pressure was 160/100 while 
sitting, lying, and standing, but other chest and heart 
evaluation was normal.  Diagnoses included a history of 
diabetes and hypertension.

In September 1997, the RO reduced the hypertension rating 
from 20 to 10 percent as of December 1, 1997, and denied 
service connection for a kidney disorder.  

A September 1997 VA medical record noted the veteran's report 
of a history of high blood pressure in the evenings, but no 
recent chest pain or shortness of breath.  Blood pressure was 
136/86.  The diagnosis was poorly controlled hypertension, 
secondary to noncompliance.  A September 1997 EKG report 
documented moderate voltage criteria for left ventricular 
hypertrophy, but noted that this may be a normal variant.  
There was also indication of sinus tachycardia and T-wave 
abnormality, and consideration of possible inferior ischemia 
was a follow-up recommendation.  

An October 1997 VA treatment report indicated that the 
veteran had complaints of right flank pain for the past two 
weeks, with urinary frequency, but without dysuria.  Blood 
pressure was 140/74.  The diagnosis was a lumbar (muscular) 
strain.  An addendum to the report noted that trace glucose 
protein was in the bloodstream.  

At a November 1997 RO hearing, the veteran indicated that his 
self-performed blood pressure readings were higher than those 
recorded on VA examination, even with the use of medication.  
He identified other possible symptoms, including headaches, 
chest and arm tightness, and shortness of breath.  He advised 
that when he complained about back pain to a VA practitioner, 
that individual indicated that his pain was instead related 
to his kidneys.  He identified medication that he purportedly 
used for kidney problems, but could not identify his 
particular kidney diagnosis.  He also reported that he had 
urinary frequency, which required him to get up at night 
every 15 to 20 minutes to use the bathroom.  

An early December 1997 VA treatment report stated that the 
veteran had episodes of chest tightness over the precordium 
in the last month, lasting for 15 to 20 seconds each, and 
occurring almost daily for the last week.  Blood pressure was 
138/91.  The diagnosis was chest pain with new onset 
accelerated angina.  The veteran was then admitted to a VA 
hospital for follow-up testing of atypical chest pain with 
some features of cardiac disease.  The VA hospital discharge 
report noted that the chest pain began in 1995, and that his 
1995 stress test was negative.  The veteran reported that 
about three months earlier, chest pain with tightness began 
occurring more than once a week while he was at rest, lasting 
for about five minutes at a time and non-radiating.  He 
described associated diaphoresis, but no shortness of breath, 
nausea, or vomiting.  The report then advised that the 
veteran had only had two of these episodes in total.  The 
report noted that the veteran also described a separate left-
sided and sharp chest pain, occurring twice a day and lasting 
for a few seconds, occurring at rest and with no other 
associated symptoms, as well as other problems of occasional 
headaches and a sour taste in his mouth.  During this stay, 
the veteran's blood pressure was 168/93, but he had no other 
cardiac symptoms.  The report also noted several recent test 
findings, including a chest X-ray evaluation revealing 
cephalization of flow (but with comment that it was a 
portable film), and an EKG evaluation unchanged from prior 
results.  The report also noted that the veteran underwent a 
stress thallium test that revealed reversible septal 
ischemia, but an angiogram test showed no obstructive 
coronary artery disease.  It was noted that in light of these 
findings, the veteran was recommended for work-up for a non-
cardiac cause for his chest pain, and had therefore began 
gastrointestinal (GI) evaluation.  As well, another 1997 VA 
report recorded left-sided chest pain of short duration and 
shortness of breath, with blood pressure at 130/78, and the 
veteran's  diagnosis was noncardiac chest pain (again with 
recommendation for GI  testing).    

Another December 1997 report from Ochsner Clinic recorded 
complaints of chest pain and dyspnea on exertion and when 
bending down.  On evaluation, blood pressure was 130/80, and 
other cardiac evaluation was normal.  Diagnoses included: 
adequately controlled hypertension; multiple risk factors for 
coronary disease (with a recent negative cardiac 
catheterization); and dyspnea and chest pain (cause unknown).  
The physician then ordered a series of tests, and after their 
completion, she noted normal: chest X-rays; pulmonary 
function tests (PFT); carbon monoxide diffusion capacity 
(DLCO); Chem-18 panel results (except for a serum glutamate 
pyruvate transaminase (SGPT) level of 44 of uncertain 
significance); and other such testing.  She advised that in 
light of these results, she suspected deconditioning as a 
cause for the veteran's dyspnea, and referred him to a 
conditioning program.  

On follow-up at Ochsner Clinic in mid-December 1997, the 
veteran reported chest pain and occasional shortness of 
breath, but denied headaches and dizziness.  He reported 
medication compliance, but then admitted that he missed a few 
doses.  Blood pressure was 134/96, and the diagnosis was 
essential hypertension.  Another mid-December 1997 Ochsner 
Clinic report noted blood pressure at 140/94, with an 
assessment of tight blood pressure control, while a third 
December 1997 report stated that esophageal spasm was a 
suspected cause of some of the chest pain.

VA medical reports showed the veteran's blood pressure at 
120/74 in March 1998, at 148/90 in July 1998, and at 130/84 
in August 1998.  A June 1999 VA record indicated that he ran 
out of medication and had blood pressure of 170/94; his 
physician described his hypertension as poorly controlled.  A 
December 1999 VA record described his hypertension as fairly 
controlled.

An April 2000 report from Ochsner Clinic noted that the 
veteran had not been taking his antihypertensive medication.  
He denied angina, transient ischemic attacks (TIAs), syncope, 
or other heart failure symptoms.  There was no reported 
cough, dyspnea, or hemoptysis, and no hematuria, dysuria, 
kidney stones, or urinary difficulty.  On clinical evaluation 
of the heart, there were no lifts or heaves to palpation, 
normal S1 and S2 heart sounds, a present S4, and no murmurs.  

At a July 2000 VA genitourinary examination, the veteran had 
no current kidney complaints.  He denied anorexia, chest 
pain, weight loss, urinary stream trouble (including 
hesitancy, urgency, and incontinence), or other uremic 
symptoms.  He did complain of mild lower extremity edema.  He 
advised that he still had chest pain, as well as occasional 
and typically frontal headaches.  The examiner noted that his 
creatinine level was at 1.5 in December 1999, and that this 
level seemed to fluctuate between 1.1 and 1.5.  The veteran 
also reported that recent self-performed blood pressure 
readings had been in the range of 160-170/100.  The examiner 
noted that after a slightly abnormal 1997 stress test, the 
veteran was hospitalized for a chest pain work-up, which 
resulted in a normal angiogram and a gastroesophageal reflux 
disease (GERD) diagnosis as the likely etiology for this 
pain.  

On clinical evaluation at the July 2000 VA examination, blood 
pressure was 176/114.  After other evaluation, the examiner 
diagnosed a very mild chronic renal insufficiency, apparently 
unchanged since 1988.  The examiner indicated that without 
further data, it was impossible to determine the etiology of 
the problem, but stated that it could certainly be secondary 
to longstanding and poorly-controlled hypertension.  He 
further noted, however, that it was equally (if not more) 
likely that the problem was due to a mild diabetic 
neuropathy.  The examiner also stated that the veteran was 
currently asymptomatic, and indicated that this disorder was 
not expected to cause any clinical syndrome whatsoever.  He 
opined that the veteran was a very long way away from having 
any degree of impairment because of renal insufficiency.  He 
noted that the veteran did have some lower extremity edema 
and was somewhat hypervolemic, which he explained was common 
in patients with mild renal insufficiency.  He then advised 
that he was placing the veteran on a diuretic, and ordering 
additional evaluation and testing.

An August 2000 VA treatment note recorded the veteran's blood 
pressure at 140/82, while another record assessed fairly 
controlled hypertension with blood pressure at 135/88 and 
noted that the diuretic would be stopped because renal 
functions were worse since its use.  An August 2000 VA kidney 
clinic note recorded a history of chronic renal insufficiency 
with creatinine levels from 1.4 to 2.0 and no proteinuria, 
due to atherosclerotic diabetes mellitus and hypertension.   

An August 2000 VA genitourinary examination report also noted 
the history of chronic renal insufficiency and a creatinine 
level of 1.4 to 2.0 with no proteinuria, because of 
atherosclerotic kidney disease.  The veteran denied dysuria, 
urinary frequency, and other urinary issues.  His blood 
pressure was 135/88.  There was no observed edema.  The 
diagnosis was chronic renal insufficiency, secondary to 
atherosclerotic kidney disease. 

At an early November 2000 VA visit, the veteran reported that 
when he took his blood pressure on the prior Saturday, it was 
188/118.  He noted that he felt dizzy, like he was about to 
pass out, and so he drank a lot of water because he had just 
taken his medication.  At this visit, his blood pressure was 
at 176/104 (with a manual reading of 170/98), and at 172/106 
after examination.  The assessment was uncontrolled 
hypertension.  A later November 2000 VA report noted blood 
pressure of 144/76, but well-controlled hypertension.  A 
January 2001 VA record listed blood pressure at 160/110, and 
noted poorly controlled hypertension.  

A February 2001 VA genitourinary examination report, prepared 
after a review of the claims file only, noted that the 
veteran had chronic mild renal insufficiency shown by 
elevated serum creatinines in the range of 1.3 to 2.0 
milligrams per deciliter (mg/dl) range since 1992.  The 
examiner observed that the most recent level of 1.3 was taken 
in January 2001, which confirmed that the veteran's renal 
insufficiency was minimal.  The examiner also noted that the 
veteran had a 25-year history of diabetes and a 15 to 20-year 
history of hypertension, with both diseases appearing to be 
well-controlled.  He noted that specifically, the veteran's 
glycated hemoglobins had always been in the optimal range, 
i.e., below six percent.  He observed that the veteran also 
had minimal proteinuria by urinalysis, ranging between trace 
levels and 1+, and that a 1997 24-hour urine protein test 
resulted in a finding of 189 mg per day, which was considered 
normal (at the upper limits of the range).  He further noted 
that the most recent proteinuria evaluation, in July 2000, 
showed a ratio of 0.17, which was again at the upper level of 
normal.  The examiner also observed that an August 2000 
kidney ultrasound test was normal.  The examiner concluded 
that the veteran's records confirmed that he had had both 
diabetes and hypertension for many years, as well as mild 
chronic renal insufficiency since 1992.  He advised that the 
veteran's kidney disease must be considered as caused by 
atherosclerosis and longstanding hypertension, and that there 
was no evidence to indicate that it was caused by his 
diabetes.  (He also commented that he could not, however, 
definitively rule out an early involvement by diabetes.)  The 
examiner then stated that most kidney specialists would label 
the veteran's chronic renal insufficiency as hypertensive 
nephrosclerosis or hypertensive kidney disease, which was 
caused by hypertension.  He then again emphasized that in his 
opinion, the veteran's kidney disease was associated with his 
longstanding hypertension.

A February 2001 VA record noted blood pressure at 154/94 and 
poorly controlled hypertension; it was also recorded that the 
veteran was advised to take his medication regardless of his 
blood pressure reading.  

In an April 2001 rating decision, the RO granted service 
connection for kidney disease as secondary to hypertension 
and assigned it a 30 percent rating under 38 C.F.R. §§ 4.104, 
4.115b, DC 7101-DC 7507.  The RO also apparently returned the 
veteran's hypertension rating to 20 percent from July 1, 
1993, through May 15, 1997, and then implemented service 
connection for his hypertensive kidney disorder as of May 16, 
1997 (the date of that claim).  The RO then denied more than 
an initial 30 percent evaluation for kidney disease in a May 
2001 rating decision.  

A May 2001 VA record noted blood pressure at 140/80, while an 
August 2001 record listed it at 140/66.  Both records noted 
well-controlled hypertension.
 
An October 2001 report from Ochsner Clinic noted blood 
pressure of 130/70, and added that the veteran presented for 
evaluation of "out-of-control" diabetes, as well as for 
follow-up of hyperlipidemia, hypertension, and GERD.  There 
were no recorded pertinent symptoms or abnormal clinical 
findings for the cardiac, neurological, or genitourinary 
systems (except for notation of occasional hemorrhoids).  The 
physician stated that hypertension was adequately controlled.  

In documentation accompanying the veteran's substantive 
appeal, he argued that the RO and the Board erred in reducing 
his hypertension rating from 20 to 10 percent.  He noted that 
throughout his appeal, his hypertension was improperly rated 
under 38 C.F.R. § 4.104, DC 7101 (for hypertensive vascular 
disease), without consideration of whether he should have 
been rated under 38 C.F.R. § 4.104, DC 7007 (for hypertensive 
heart disease), which, prior to January 13, 1998, included 
rating criteria pertinent to an enlarged heart.  He also 
averred that his kidney disease should be secondarily 
service-connected to his diabetes.    

A February 2002 VA report listed blood pressure at 130/72, 
with hypertension in good control.  A May 2002 VA record 
noted blood pressure at 138/74, with hypertension under 
adequate control, while another May 2002 VA report listed 
blood pressure at 140/86.  At a June 2002 VA visit, the 
veteran reported a history of blood pressure readings at 
126/82 and 147/90 in the morning, at 119/76 at noon, and at 
147/88 at night.  At this evaluation, blood pressure was 
measured at 142/76, and the assessment was hypertension, not 
under perfect control.  

At a July 2002 Travel Board Hearing before the undersigned, 
the veteran's representative argued that it was error to 
sever service connection for hypertension on May 16, 1992, 
without proper due process.  He argued that based upon the  
evidence, the veteran should currently have separate ratings 
for hypertension and kidney disease, as well as another 
rating for kidney disease as caused by diabetes mellitus.  
The veteran also averred that his hypertension was never 
poorly controlled because of noncompliance, as he always took 
his medication.  He additionally noted that on the day of 
this hearing, he measured his blood pressure at 136/89, which 
he stated was high for him, and indicated that his diastolic 
blood pressure was still over 100 on some occasions.  He 
further reported that when he had elevated blood pressure, he 
sometimes had bad headaches and became lightheaded.  As for 
his kidney disease, the veteran stated that VA testing in 
2002 revealed that this problem had not worsened or improved, 
and that he was told that it would never improve.  As to 
other kidney symptoms, he identified fluid build-up, frequent 
urination, nocturia, and back pain, but advised that he could 
not determine whether his back pain was related to a prior 
back problem, or his kidney disease.  

An August 2002 VA medical report listed the veteran's blood 
pressure at 123/65.  

August 2002 reports from River Parishes Hospital, for the 
date of the veteran's seizure, noted blood pressure of 
145/93, and later at 149/90.  An electrocardiogram (ECG) 
report was also abnormal, revealing sinus rhythm with first 
degree atrioventricular (AV) block, moderate voltage criteria 
for left ventricular hypertrophy (with notation that this 
could be a normal variant), sinus tachycardia (ST) elevation 
(with notation to consider only repolarization or 
pericarditis on injury), and nonspecific T-wave abnormality.

A late August 2002 Ochsner Clinic report noted ongoing 
hypertension and diabetes.  There were no abnormal heart 
findings on evaluation, but on genitourinary evaluation, it 
was noted that the veteran had diabetic nephropathy and that 
his last creatinine test result was 1.8.  Diagnoses included 
diabetes with renal insufficiency and diabetic nephropathy, 
as well as adequately controlled hypertension.  

VA records for this time frame also documented chronic renal 
insufficiency with proteinuria, with noted improvement in 
September 2002.  Another September 2002 VA record listed 
blood pressure at 120/67.  A third report listed blood 
pressure at 106/61, and noted the veteran's report of 
readings of 127/80 in the morning, of 130/82-85 at night, and 
of 157/95 on the day of his mid-August 2002 seizure.  A 
December 2002 VA note had blood pressure at 117/61, while a 
second record listed a finding of 122/76, as well as the 
veteran's report of readings of 122/79 in the morning and of 
130/82-85 at night, and noted that hypertension was not under 
perfect control.  

A March 2003 VA record noted the veteran's report of blood 
pressure at 120/77 in the morning and a reading of 124/60 at 
that visit, with notation that the hypertension was in 
perfect control.  A September 2003 VA report listed blood 
pressure of 113/65, and hypertension under perfect control.  
This record also noted a fluctuant creatine level, listed at 
2.0 in 2001, at 1.3, 1.7, and 1.7 in 2002, and at 1.4 in 
March 2003.  An addendum to this report then indicated that 
the veteran brought in a diary of his self-performed blood 
pressure readings, which his physician described as rare in 
high readings, but without any low readings.  

For a May 2004 VA heart examination, the examiner indicated 
that he spoke to the veteran about his medical history, and 
reviewed his records.  The examiner reported that there were 
no current complaints of angina, chest pain, shortness of 
breath, or dyspnea on exertion.  He noted that the veteran 
could walk approximately one block before becoming short of 
breath, and that he was able to climb one flight of stairs.  
He observed that the veteran had no history of a diagnosis of 
either congestive heart failure or acute rheumatic heart 
disease, or of any cardiac surgery, such as bypass surgery, 
valvular surgery, cardiac transplant, or angioplasty.  The 
examiner further noted that a May 2004 ECHO test was normal, 
as was a December 2002 stress test and an August 2000 chest 
X-ray evaluation.  He also discussed other prior testing of 
record.  On clinical evaluation, blood pressure was 120/64.  
Recorded diagnoses included hypertension and hyperlipidemia 
on medical management.  The examiner commented that the 
veteran had normal left ventricular function with normal 
diastolic function, with no perfusion abnormalities detected 
on his 2002 stress test.  He further noted that the veteran 
had no complaints of angina or shortness of breath, and that 
he considered him (under New York Heart Association 
guidelines) as "functional class I," because he could 
complete at least four minutes of activity.  He concluded 
that at that point, he did not find any heart-related 
disability.  


At a December 2004 VA heart examination, the veteran 
identified symptoms of headache and chest pain.  The examiner 
reviewed his past history of complaints and symptoms.  Blood 
pressure was 144/78 in the left arm and 145/95 in the right 
arm at the beginning of the evaluation, and 132/90 in the 
left arm afterwards.  The examiner reported almost all normal 
clinical findings with respect to the heart and 
cardiovascular system, and reviewed other recent testing as 
well.  He noted that the veteran's response to treatment had 
been fair.  As to MET level or functional capacity, he stated 
that the veteran was able to walk two blocks and to climb one 
flight of stairs before knee and back pain started to bother 
him, and so he advised that the veteran had an activity level 
of between four and 10 METs.  As to any effect on usual 
occupational and daily activity, the examiner indicated that 
it was not significant because of heart disease, but rather 
because of the combined effect of deconditioning, mild 
obesity, back problems, knee problems, and neuropathy.  He 
advised that he did not believe that the veteran's work 
capacity was affected by his chronic renal insufficiency.  
The diagnosis was hypertension that was not optimally 
controlled.  The examiner added that the veteran's 
nephrosclerosis could be the result of the combined effect of 
diabetes and hypertension.  

Analysis of the Claim for a Higher Initial Rating for 
Hypertensive Nephrosclerosis

As noted, the veteran filed his claim for entitlement to 
service connection for a kidney disorder in relation to his 
already service-connected hypertension in May 1997.  In a May 
2001 rating decision, the RO granted the claim and assigned 
the veteran a disability rating for hypertensive 
nephrosclerosis, pursuant to 38 C.F.R. § 4.104, DC 7101 (as 
in effect before and after January 12, 1998) and 38 C.F.R. 
§ 4.115b, DC 7507 (2005).  The veteran is now in receipt of a 
30 percent evaluation for this disability, effective from the 
date of his claim for service connection. 

The Board notes that under 38 C.F.R. § 4.115 (2005), separate 
ratings are not to be assigned for disability from disease of 
the heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities, unless 
absence of a kidney is the sole disability or in the event 
that chronic renal disease has progressed to the point where 
regular dialysis is required.  In addition, arteriolar 
nephrosclerosis is rated according to predominant symptoms, 
as renal dysfunction, hypertension, or heart disease.  See 38 
C.F.R. § 4.115b, DC 7507.  The Board is aware of the 
veteran's confusion as to why, at the time of the grant of 
this claim for service connection, his prior rating for 
service-connected hypertension was 'taken away' as of the 
date of the new service connection grant.  However, what the 
RO actually did was to make a determination that, in 
accordance with this regulatory guidance, the veteran would 
receive his highest rating by classifying his disability 
under DC 7507 (for nephrosclerosis), as opposed to continuing 
a rating under either DC 7101 (for hypertension) or DC 7007 
(for heart disease).  And, as noted, under the law, the RO 
was unable to maintain a separate hypertension rating for the 
veteran in addition to affording him a new rating for 
nephrosclerosis.  For the reasons that follow, the Board 
agrees with the RO's course of action for this appeal, and 
also finds that an evaluation in excess of 30 percent for 
hypertensive nephrosclerosis is not warranted by the record.  

As well, the Board is aware of the argument of the veteran's 
representative that VA should separately award service 
connection for nephrosclerosis as secondary to service-
connected diabetes, in addition to the current award of 
service connection for nephrosclerosis as secondary to 
service-connected hypertension, and then assign separate 
ratings for these disabilities.  VA law, however, does not 
permit such an award, when the result is the assignment of 
multiple ratings for the same disability.  Here, although 
there is medical evidence of record purporting to demonstrate 
that diabetes is the cause of the veteran's nephrosclerosis 
as opposed to hypertension, the end result is the same 
because both the hypertension and diabetes manifest as the 
same disability with the same symptomatology.  Per 38 C.F.R. 
§ 4.14 (2005), however, evaluation of the same manifestation 
under different diagnoses is to be avoided, unless the 
manifestations are separate and distinct.  See also Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  In this case, the manifestations are 
similar, and so only one rating is available.

Again, the veteran now has a 30 percent rating for 
hypertensive nephrosclerosis under 38 C.F.R. § 4.104, DC 7101 
and 38 C.F.R. § 4.115b, DC 7507.  

During the pendency of this appeal, VA amended the portion of 
the Rating Schedule that addresses evaluation of the 
cardiovascular system.  See 62 Fed. Reg. 65,207-65,224 
(December 11, 1997), effective January 12, 1998 [codified as 
amended at 38 C.F.R. § 4.104 (2005)].  These regulations are 
relevant to that portion of the claim occurring on and after 
the effective date of this change.  The Board further 
observes that where amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
as is the case here, the veteran is not entitled to 
consideration of these amended regulations prior to the 
established effective date.  See VAOPGCPREC 3-00; see also 38 
U.S.C.A. 
§ 5110(g) (West 2002).  Because this change occurred while 
the appeal was pending, however, the Board must consider the 
new regulations from the date that they were made effective.  
See VAOPGCPREC 7-03; Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also 38 U.S.C. § 5110(g).

Thus, per the former 38 C.F.R. § 4.104 (as in effect prior to 
January 12, 1998), DC 7101 (for rating hypertensive vascular 
disease/essential arterial hypertension) and DC 7007 (for 
rating hypertensive heart disease), are most applicable to 
the claim.   

Under the former DC 7101, for the evaluation of hypertensive 
vascular disease (essential arterial hypertension), a 10 
percent rating was assigned when diastolic pressure was 
predominantly at 100 or more.  A 20 percent rating was 
available when diastolic pressure was predominantly 110 or 
more, with definite symptoms.  A 40 percent rating was 
assigned when diastolic pressure was predominantly 120 or 
more, with moderately severe symptoms.  Finally, a maximum 60 
percent rating was available when diastolic pressure was 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104 (as in effect prior to January 12, 1998).  Moreover, 
for the 40 percent and 60 percent ratings, the Rating 
Schedule directed that there should be careful attention to 
diagnosis and repeated blood pressure readings.  See 
38 C.F.R. § 4.104, Note 1 (as in effect prior to January 12, 
1998).  In addition, the Rating Schedule noted that when 
continuous medication was shown necessary for control of 
hypertension, with a history of diastolic blood pressure 
predominantly at 100 or more, a minimum rating of 10 percent 
was for assignment.  See 38 CFR § 4.104, Note 2 (as in effect 
prior to January 12, 1998).

Review of the medical evidence for the period of the claim 
prior to January 12, 1998, shows that most of the veteran's 
diastolic blood pressure readings were predominantly under 
100, although they were occasionally above 100 and on the  
rare occasion, to a high of around 115.  The record also 
indicates, however, that the veteran did require continuous 
medication for control of his hypertension.  Thus, affording 
him the benefit of the doubt, he would qualify for a 10 
percent rating, but no more, for his disability under the 
former DC 7101.  38 C.F.R. §§ 3.102, 4.3, 4.7.

As well, under the former DC 7007, for the evaluation of 
hypertensive heart disease, a 30 percent rating was available 
when there was definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent rating was assigned when there was 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond the midclavicular line, sustained 
diastolic hypertension with diastolic blood pressure at 120 
or more, which may later have been reduced, dyspnea on 
exertion, and the preclusion of more than light manual labor.   
A maximum 100 percent rating was available if there were 
definite signs of congestive heart failure, and the 
preclusion of more than sedentary employment.  38 CFR § 4.104 
(as in effect prior to January 12, 1998).

With review of the evidence available prior to January 12, 
1998, however, the Board is uncertain as to whether even a 30 
percent evaluation would be warranted under DC 7007, although 
there was an initial finding of borderline cardiomegaly as 
shown by VA X-ray in June 1993 (but also multiple normal 
chest X-ray results thereafter).  At any rate, a higher 
rating of 60 percent under DC 7007 would not be warranted, as 
there was no medical indication of marked enlargement of the 
heart, sustained diastolic hypertension with readings of 120 
or more, or the preclusion of all but light manual labor.  
38 C.F.R. § 4.7.

Under the current DC 7101, for the evaluation of hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating is assigned when diastolic 
blood pressure is predominantly 100 or more, systolic blood 
pressure is predominantly 160 or more, or there is a history 
of diastolic blood pressure at predominantly 100 or more that 
requires continuous medication for control.  A 20 percent 
rating is available when there is diastolic pressure 
predominantly at 110 or more, or systolic pressure 
predominantly at 200 or more.  A 40 percent rating is 
available when diastolic pressure is predominantly 120 or 
more.  A maximum 60 percent evaluation is available when 
diastolic pressure is predominantly at 130 or more.  
38 C.F.R. § 4.104 (2005).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Note (1) 
(2005).

After review of all of the pertinent medical evidence as 
described above, however, the Board notes that there is 
simply no objective evidence to establish that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly measured at 120 or more (so as to qualify him 
for a higher 40 percent rating).  To that end, the record 
reflects that his diastolic pressure has measured mainly at 
under 100, which would, in light of his medication only, 
qualify him for a rating of no more than 10 percent.  
Accordingly, he would not be entitled to an evaluation beyond 
30 percent under the current DC 7101.  See 38 C.F.R. §§ 4.7, 
4.104, DC 7101.

Under the current DC 7007, for the evaluation of hypertensive 
heart disease, a 10 percent rating is available when a 
workload of greater than seven metabolic equivalents (METs) 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is a need for 
continuous medication.  A 30 percent rating is assigned when 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or if there is cardiac hypertrophy or dilatation on 
ECG, ECHO, or X-ray testing.  A 60 percent rating is 
available when there is more than one episode of acute 
congestive heart failure in the past year, when a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is assigned when there is chronic congestive heart failure, 
when a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 CFR § 4.104 (2005).  


One MET is the energy cost of standing quietly at rest, and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (2005).

The Board further observes that despite the documented and 
extensive cardiac evaluation of record, there is no objective 
medical evidence of the current presence of symptoms of heart 
disease, such as congestive heart failure, arrhythmias, or 
heart valve blocks or replacement, so as to warrant the 
assignment of a rating for this disability under the current 
DC 7007, or under any other criteria pertinent to the 
evaluation of heart disease.  See 38 C.F.R. § 4.104, DC 7000 
to DC 7020 (2005).  The Board realizes that initial testing 
back in the mid-1990's showed some slightly abnormal results, 
but later extensive testing has discounted the current 
existence of any actual diagnosed heart disease.  While the 
veteran had documented chest pain, it was found to be 
atypical, and attributable to GERD.  And, while there is no 
question that the veteran has hypertension, it has manifested 
only as hypertensive nephrosclerosis, and not as any chronic 
heart disease or disorder, as noted by the May 2004/December 
2004 VA examiner.  

Accordingly, after comparison of the pertinent evidence of 
record with the old and new criteria for rating hypertension 
and heart disorders under 38 C.F.R. § 4.104, the Board holds 
that no more than a 30 percent rating is warranted for the 
veteran's service-connected hypertensive nephrosclerosis.

Again, however, the veteran currently has a 30 percent rating 
for his hypertensive nephrosclerosis under 38 C.F.R. § 4.104, 
DC 7101 in conjunction with 38 C.F.R. § 4.115b, DC 7507.  DC 
7507 provides that arteriolar nephrosclerosis is rated 
according to the predominant symptoms, as renal dysfunction, 
hypertension, or heart disease.  See 38 C.F.R. § 4.115b.  
Because the veteran's predominant symptoms involve 
hypertension and renal dysfunction, the Board finds that the 
RO correctly evaluated his service-connected hypertensive 
nephrosclerosis by analogy to 38 C.F.R. § 4.115a (2005).

Under 38 C.F.R. § 4.115a, an evaluation of 30 percent is 
available when renal dysfunction is manifested by constant 
albumin or recurring albumin with hyaline and granular casts 
or red blood cells, or transient or slight edema, or 
hypertension that is at least 10 percent disabling under 
38 C.F.R. § 4.104, DC 7101 (2005).  A 60 percent is available 
when renal dysfunction is manifested by constant albuminuria 
with some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under DC 7101.  An 
80 percent rating is available when renal dysfunction is 
manifested by persistent edema and albuminuria with a BUN 
level of 40 to 80 mg%, by a creatinine level of 4 to 8 mg%, 
or by generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A maximum evaluation of 100 percent is available when renal 
dysfunction requires regular dialysis, or precludes more than 
sedentary activity from one of the following: persistent 
edema and albuminuria, a BUN level more than 80mg%, a 
creatinine level more than 8mg%, or markedly decreased 
function of the kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a .

After review of all of the pertinent evidence of record, the 
Board finds that a rating in excess of 30 percent for 
hypertensive nephrosclerosis is also not warranted under 
38 C.F.R. § 4.115a and DC 7507.  The veteran's hypertension, 
as discussed earlier, would be classified as no more than 10 
percent disabling under the current DC 7101, which would 
qualify him for a 30 percent rating under 38 C.F.R. § 4.115a 
and DC 7507.  The veteran does have a diagnosis of chronic 
but mild renal insufficiency and some occasional noted lower 
edema, but a VA examiner described the problem in July 2000 
as asymptomatic and not expected to cause any clinical 
syndrome.  As well, the veteran's creatinine levels have all 
been in a range above 1 and under 2 since at least 1992 and 
through March 2003, while his BUN level has been in the range 
of normal, with additional findings of record of no 
proteinuria to minimal proteinuria.  At any rate, the medical 
evidence is not indicative of renal dysfunction manifested by 
constant albuminuria with some edema, a definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under DC 7101, so as to warrant a higher rating of 
60 percent under 38 C.F.R. § 4.115a and DC 7507.  Instead, a 
30 percent rating is more appropriately for assignment.  
38 C.F.R. § 4.7.  

The Board has reviewed the remainder of the Rating Schedule 
in order to determine whether other codes may apply to afford 
the veteran a rating in excess of 30 percent for hypertensive 
nephrosclerosis.  The Board notes, however, that in this 
case, the Rating Schedule provides specific direction for the 
evaluation of this particular disability.  As such, beyond 
review of the regulations and diagnostic codes for renal 
dysfunction, heart disease, and hypertension as discussed 
above, there is no other such applicable provision in the 
Rating Schedule and available for the Board's use.

The Board has contemplated extraschedular evaluation for this 
claim, but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for hypertensive nephrosclerosis, the evidence is 
not in a state of relative equipoise, and there is no basis 
to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for 
hypertensive nephrosclerosis is denied.


REMAND

At this time, the matter of entitlement to increased ratings 
for seizures and for entitlement to TDIU will be remanded to 
the RO for additional evidentiary development.  For these 
claims, the RO has yet to provide sufficient notice and 
assistance under the Veterans Claims and Assistance Act of 
2000 (VCAA).  See generally 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

First, with regard to the claim for increased ratings for 
seizures, the Board observes that the RO has not advised the 
veteran to provide any additional evidence in his possession 
that pertains to this claim in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  
The RO should therefore send the veteran a VCAA letter that 
specifically addresses this notice requirement.

Second, the veteran avers that although he may not have 
experienced any grand mal seizures after his mid-August 2002 
event, he has since experienced repeated 
30-minute episodes of lightheadedness, accompanied by an 
unsettling feeling in his stomach, which he avers are 
actually petit mal seizures which would warrant him a higher 
rating for the periods of the claim now at issue.  The Board 
further notes that after he described these events to the 
March 2004 VA examiner, that physician advised in her report 
that the veteran has spells that should be evaluated for 
epileptic events.  Accordingly, the Board finds that the 
veteran should undergo a new VA examination in order to 
assess the nature and frequency of all epileptic events.  
38 C.F.R. § 3.159(c)(4)(i) (2005).

As well, with regard to the claim for TDIU, the Board notes 
that there is no current medical opinion of record that 
purports to address whether the veteran is able to work in 
light of the effect of all of his service-connected 
disabilities together.  As such, he should undergo a new VA 
medical examination for the purpose of obtaining this 
opinion.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, these claims are REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should send the veteran a new 
VCAA letter with regard to his claim for 
entitlement to increased ratings for 
seizures, which specifically requests 
that he provide any additional evidence 
in his possession that pertains to his 
claim.

2.  After all development in accordance 
with paragraph no. 1 is complete, the RO 
should afford the veteran a new VA 
examination, in order to determine the 
nature and frequency of all epileptic 
events, including both grand mal and 
petit mal seizures, since mid-August 
2002.  The RO should provide the claims 
file to the examiner for review in 
conjunction with this examination, and 
the examiner should acknowledge such 
review in the completed examination 
report.  All necessary testing should be 
performed in conjunction with this 
examination.  After claims file review 
and clinical evaluation, in his or her 
report, the examiner should identify the 
occurrence and nature of all grand mal 
seizures experienced by the veteran since 
mid-August 2002.  Moreover, the examiner 
should also opine as to whether it is at 
least as likely as not (i.e., a 50 
percent likelihood or more) that the 
veteran experienced any petit mal 
seizures since mid-August 2002.  If the 
veteran has experienced petit mal 
seizures, then the examiner should 
further describe the nature and frequency 
of their occurrence since mid-August 
2002.  The examiner should set forth a 
complete rationale for all opinions and 
conclusions in his or her report.

3.  After the development requested in 
paragraphs 1 and 2 is complete, the RO 
should schedule the veteran for a VA 
examination in order to determine the 
current severity of each of his service-
connected disabilities, as well as their 
combined effect on his ability to work.  
The RO should provide the claims file to 
the examiner for review in conjunction 
with this examination, and the examiner 
should acknowledge such review in the 
completed examination report.  After 
claims file review and clinical 
evaluation, the examiner should provide 
an opinion as to whether the veteran's 
service-connected disabilities 
(hypertensive nephrosclerosis, diabetes 
mellitus, and seizures), in and of 
themselves, at least as likely as not 
(i.e., a 50 percent likelihood or more) 
prevent him from even sedentary 
employment.  The examiner should also 
provide a complete rationale for all 
opinions and conclusions in his or her 
report.

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review these 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with an SSOC, and also 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with these claims.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran, 
however, until he is so notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


